DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 11/12/2020 are currently pending. Claim(s) 1-20 is/are rejected.
Allowable Subject Matter
Claim(s) 12-16, 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term " unique non-circular profile" in claim(s) unique is a relative term which renders the claim indefinite.  The term "unique" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what is covered by “unique.” For the purposes of examination, the relevant claim limitations are interpreted as simply .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 4-8, 17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gullett (US 5846416 A).

    PNG
    media_image1.png
    680
    349
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    667
    425
    media_image2.png
    Greyscale


Regarding claim 1, Gullett teaches spin-on filter assembly with replaceable coreless element comprising: a reusable spin-on housing including a filter bowl (20) having sealing structure (o-ring attached at the bottom of the core 40) on a bottom of the filter bowl and a sealing structure (23 and 27) on a top of the filter bowl (Note: a sealing structure is anything that seals/encloses a system as broadly interpreted); a center support tube (40) integral with the filter bowl and including a perforated tube  (perforations of 40) and an upper portion having an threaded coupling  (420, 440) allowing for the filter assembly to threaded into position and an exterior sealing structure  (430); a replaceable coreless filter element (50) mounted on the central support tube within the filter bowl and having filter media, a lower sealing structure (57) configured to indirectly engage with the sealing structure on the bottom of the 
Regarding claim 2, Gullett teaches wherein the sealing structure (WHICH STRCUTURE?) on a bottom of the filter bowl includes a sealing face (outer surface of the sealing structure) on the bottom of the filter bowl that seals against a radial seal (25) forming the lower sealing structure of the filter element.
Regarding claim 4, Gullett teaches wherein the sealing structure on a top of the filter bowl includes an annular groove (27) which receives a sealing member (71), and wherein the sealing member is configured to seal against a cooperating surface.
Regarding claim 5, Gullett teaches wherein the interior of the filter bowl includes at least one filter element alignment guideways (top surface of 58) that receive a cooperating ear (39) on the filter element properly align to filter element for receipt in the filter bowl.
Regarding claim 6, Gullett teaches wherein the filter bowl includes exterior ribs (26).
Regarding claim 7, Gullett teaches wherein the filter bowl includes an exterior molded hex-shaped integral nut (295).
Regarding claim 8, Gullett teaches wherein the filter bowl includes at least one exterior hoop reinforcement element (29).
Regarding claim 17, refer to the rejection of claim 1. 

Claim(s) 1-9, 11, 17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Eberle (US 3625363 A).

    PNG
    media_image3.png
    477
    630
    media_image3.png
    Greyscale

Regarding claim 1, Eberle disclose a spin-on filter assembly with replaceable coreless element comprising: a reusable spin-on housing including a filter bowl  (10) having sealing structure on a bottom of the filter bowl and a sealing structure on a top of the filter bowl; a center support tube (13) integral with the filter bowl and including a perforated tube (i.e. 17) and an upper portion having a threaded coupling  (19) allowing for the filter assembly to threaded into position and an exterior sealing structure (outer structure of 19, i.e. 15); a replaceable coreless filter element  (filter media) mounted on the central support tube within the filter bowl and having filter media, a lower sealing structure (37) configured to engage with the sealing structure on the bottom of the filter bowl and an upper sealing structure (40/40’) configured to engage with the exterior sealing structure on the center support tube (C2-C4/5).

Regarding claim 3, Eberle teaches wherein the sealing face forming the sealing structure on a bottom of the filter bowl has a non-circular profile (11 is non-circular), and wherein the radial seal forming the lower sealing structure of the filter element has a complementary shape.
Regarding claim 4, Eberle teaches wherein the sealing structure on a top of the filter bowl includes an annular groove (46/30) which receives a sealing member (21), and wherein the sealing member is configured to seal against a cooperating surface.
Regarding claim 5, Eberle teaches wherein the interior of the filter bowl includes at least one filter element alignment guideways (45) that receive a cooperating ear (intended use) on the filter element properly align to filter element for receipt in the filter bowl.
Regarding claim 6, Eberle teaches wherein the filter bowl includes exterior ribs (45).
Regarding claim 7, Eberle teaches wherein the filter bowl includes an exterior molded hex-shaped integral nut (12).
Regarding claim 8, Eberle teaches wherein the filter bowl includes at least one exterior hoop reinforcement element (46).
Regarding claim 9, Eberle teaches wherein at least one exterior hoop reinforcement element includes a separate reinforcement band (46).

Regarding claim 17, refer to rejection of claim 1.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberle.
Regarding claims 10 and 18, Eberle does not teach wherein the center support tube is metal. However, using metal support tubes are extremely well-known due to their strength, longevity, and availability. It would have been obvious to one of ordinary skill to have used metal support tube for the aforesaid advantages. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777